Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 01/06/2022.
To note: Claims 1-20 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Li et al. [US Patent Application Publication 2018/0371903 A1], fails to anticipate or render obvious constructing a frequency transfer function based on measurement data acquired using measurement signals having a measurement frequency range and a measurement strain amplitude, the frequency transfer function relating the material mechanical property to measurement frequencies, the material mechanical property including a frequency-dependent mechanical property of a solid material, the measurement frequency range including a measurement frequency different from the application frequency, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Li et al. [US Patent Application Publication 2018/0371903 A1], fails to anticipate or render obvious constructing a frequency transfer function based on the measurement data, the frequency transfer function relating the material mechanical property to measurement frequencies, the material mechanical property including a frequency-dependent mechanical property of a solid material, the measurement frequency range including a measurement frequency different from the application frequency, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DEAN et al. (US Patent Application Publication 2018/0003550 A1) discloses a gauge length optimization in distributed vibration sensing;
ULRISH, II et al. (US Patent Application Publication 2021/0018643 A1) discloses time-reversed nonlinear acoustics for wellbore integrity characterization.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862